DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: with reference to claim 1, the prior art does not disclose or render obvious a friction clutch having an electromagnet assembly comprising the combination of features and in particular the combination of the magnet body completely covering the one axially opposed side surface and one of the three options, namely (i) that neither radial side surface is covered, (ii) the radial side surfaces are not covered by more than 20% and (iii) one of the radial side surfaces is not covered by more than 70%. As described in the Amendment filed July 29, 2022 and discussed during the interview, the holes/ports for lead wire to the coil mean that the back magnet body does not “completely” cover that side of the coil. As such, the prior art in order to render unpatentable the claimed combination must have wire that extends to the armature side or in front of the magnet body and not through the back end in combination of the lack of full coverage of the radial side surfaces as this is recited in the three options.
In Booth et al. (US 5,735,375) the inner axial surface of the coil is entirely (100%) covered by the magnet body. The closest prior art is Wall (US 5,642,797) however outer radial surface of the coil is almost fully covered, i.e., more than 70% covered, by the magnet body. Furthermore, it is unclear how the coil is powered since no wires are shown so it is not clear that implicitly the back portion of the magnet body would completely cover the coil since the cover must necessarily be powered somehow. In Bennett et al. (US 4,428,470) there are wires leading through the back of the magnet body which means the magnet body does not “completely” cover the coil. Modifying Wall based on Bennett et al. would not arrive at the claimed invention because wires must be placed somewhere and in Bennett where is no other location in which to place the wires due to other structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659